Citation Nr: 1546634	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-49 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to April 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision.  In August 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

The Veteran alleges that he has a current disability of pseudofolliculitis barbae that was incurred in service.  His service treatment records (STRs) show treatment for pseudofolliculitis barbae in February 1976, August 1976, and November 1976.  On February 1977 service separation examination, his skin was normal on clinical evaluation, and he denied any skin diseases on contemporaneous medical history.  
On July 2012 VA examination, there were no findings of a skin rash or eruptions or any postservice skin treatment; however, the examination did not specifically address pseudofolliculitis barbae.  At the Board hearing, the Veteran testified that he was treated for pseudofolliculitis barbae six or seven times in service, and was placed on a shaving profile for the duration of his time in service.  He testified that he self-treated for many years but he recently started seeking treatment again for his pseudofolliculitis barbae, and he had an upcoming appointment scheduled with a VA dermatologist to analyze his face and neck breakouts.  

[The Board notes that a May 2008 rating decision denied service connection for a skin condition.  However, as that decision was not specific to pseudofolliculitis barbae, the Board finds that it is not final as to such disability, and the issue is now being considered de novo.]

The Veteran has stated (and is competent to observe) that he has had pseudofolliculitis barbae since his separation from service.  Given the testimony from the Veteran that he has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous pseudofolliculitis barbae symptoms, and whether such disability is related to service) are medical questions, and an examination to secure an opinion that addresses these questions is necessary.

The Veteran contends that his right ear hearing acuity was damaged by his service as an infantryman, exposing him to noise trauma.  On February 2009 VA examination, the examiner opined that it is at least as likely as not that the Veteran's reported hearing loss is due to military noise exposure; however, audiometric findings for the right ear did not meet the VA criteria for hearing loss.  Service connection was granted for left ear hearing loss and bilateral tinnitus.  On February 2011 VA examination, the examiner stated that the VA established diagnosis of left ear hearing loss has progressed to bilateral hearing loss, moderately severe in both ears; no opinion was offered regarding etiology.  On January 2013 VA examination, the examiner opined that the use of the speech discrimination score is not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service, noting that the Veteran reported he began noticing hearing loss in the previous few years and it had become progressive since that time, which is inconsistent with an etiology of acoustic trauma.  At the Board hearing, the Veteran testified that his right ear hearing loss began at the same time as his service-connected left ear hearing loss.  The Board finds that a new VA audiological examination is indicated.

Finally, there appear to be records of VA treatment that have not yet been associated with the record.  As noted above, the Veteran testified that he had recently begun seeking treatment for pseudofolliculitis barbae and had an appointment scheduled with a VA dermatologist.  However, the most recent VA treatment records associated with the claims file are from November 2013.  Notably, VA treatment records are constructively of record, are pertinent to the claim on appeal, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (to the present) clinical records of any VA evaluations and/or treatment the Veteran has received for the disabilities at issue since November 2013.  

2.  The AOJ should then arrange for a skin examination of the Veteran to determine the nature and likely etiology of any pseudofolliculitis barbae found.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by diagnosis) each skin disability found.  Specifically does the Veteran have (or has had during the pendency of the claim) pseudofolliculitis barbae?

(b) What is the likely etiology of each skin disability diagnosed?  Is it at least as likely as not (a 50% or greater probability) that it was incurred in or caused by the Veteran's active duty service? and 

The examiner must explain the rationale for all opinions.  The rationale must reflect consideration of the Veteran's reports of continuous manifestations since service.

3.  The AOJ should also arrange for an audiological examination of the Veteran to determine whether or not he has a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so its likely etiology (specifically whether it is related to his service).  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a) Does the Veteran now have a right ear hearing loss disability as defined in 38 C.F.R. § 3.385?  

(b) If a right ear hearing loss disability is found, the examiner should further opine whether such disability is at least as likely as not (a 50% or greater probability) related to the Veteran's acknowledged exposure to noise trauma in service.  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the right ear hearing loss is unrelated to service, rationale should identify the etiology for the right ear hearing loss considered more likely; and

(c) If a right ear hearing loss disability is found, but is determined to be unrelated to service/noise trauma therein, the examiner should further opine whether the right ear hearing loss disability was at least as likely as not (a 50% or greater probability) (i) caused or (ii) aggravated by the Veteran's service-connected left ear hearing loss.  The opinion must address aggravation.  The examiner must explain the rationale for the opinion in detail.

4.  The AOJ should then review the record and readjudicate the Veteran's claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

